Exhibit 10.II.E

LOGO [g85569logo-mosaic.jpg]

SUPPLY AGREEMENT

FEED GRADE PHOSPHATES (BIOFOS)

VIETNAM, INDONESIA AND TAIWAN

 

DATE:    September 12, 2007 SELLER:   

MOSAIC FERTILIZER LLC, d.b.a.

MOSAIC FEED INGREDIENTS

8813 HWY 41 SOUTH

RIVERVIEW, FL 33569

BUYER:   

CARGILL ANIMAL NUTRITION, INC.

TRADICO INTERNATIONAL

P.O. BOX 5614

MINNEAPOLIS, MN 55440-5614

PRODUCT:    BIOFOS SPECIFICATIONS:    SPECIFICATIONS ATTACHED PURSUANT TO
GEOGRAPHIC LOCATIONS MARKET:    VIETNAM, INDONESIA AND TAIWAN PERIOD:    June 1,
2007 – May 31, 2008 PRICING:    TO BE NEGOTIATED AT TIME OF PURCHASE QUANTITY:
   TO BE NEGOTIATED AT TIME OF PURCHASE DELIVERY:    TO BE NEGOTIATED AT TIME OF
PURCHASE PAYMENT:    30 DAYS TERMS:    TRADICO TERMS AND CONDITIONS TO APPLY.
(ATTACHED)

 

CARGILL ANIMAL NUTRITION, INC.

    MOSAIC FERTILIZER, LLC By:  

 

    By:  

 

Name:  

 

    Name:  

 

Its:  

 

    Its:  

 